DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 32 is objected to because of the following informalities:  the claim is missing the word “wherein” after “claim 16”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites the limitations "the groove base portions" and “the connecting portions”.  There is insufficient antecedent basis for these limitation in the claim. While it is noted that the specification sets forth groove base portions 13a and connecting portions 13b, “[i]t is improper to import claim limitations from the specification.” MPEP at 2111.01 II. Claims 17-32 are also rejected as depending upon claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-18, 20, 22-29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita (US Pub. No. 2008/0000565) in view of Ramcke (US Pat. No. 5,246,049) and Buchinger-Barnstorf (DE 102007016930; machine translation relied upon), Maiocchi (US Pat. No. 4,114,671) and/or Saguchi (US Pub. No. 2005/0076986).
Regarding claims 16 and 22, Tomita teaches a pneumatic tire comprising circumferential grooves 34, the circumferential grooves comprising a base and flanks, wherein elements are formed alternately in the circumferential direction, the groove base runs in a meandering or wavy manner along and between the projecting elements, and the alternately formed elements are of a wedge-like design and form an interlocking pattern of wedge-like elements in alternating and opposite direction towards the groove base and bounded by oblique faces which extend in the axial direction up to the groove base and run in the circumferential direction at least substantially over a circumferential extent of the elements, the wedge-like design comprises a single substantially rectangular and planar oblique face which extends in the axial direction up to the groove base and runs in the circumferential direction at least over a circumferential extent of the elements, with substantially triangular faces (paragraph [0074]; figures 3a-3c and figure 4). Tomita does not specifically disclose that the groove base comprises groove base portions connected to connecting portions, and that the groove base is substantially flat and runs in a meandering or wavy manner along and between the projecting elements. Maiocchi teaches an interlocking wedge-like design where the groove base is substantially flat and runs in a meandering or wavy manner along and between the projecting elements (column 2, line 57 – column 3, line 64; figures 1-5), and Saguchi teaches alternating elements with a wedge-like design comprising a single substantially rectangular and planar oblique face which extends in the axial direction up to the substantially flat groove base and runs in the circumferential direction at least over a circumferential extent of the elements, with substantially triangular faces where the groove base runs in a meandering or wavy manner along and between the projecting elements, the groove base comprising groove base portions (circumferentially straight portions of the groove base) connected to connecting portions (inclined portions of the groove base) (paragraphs [0061]-[0068]; figure 8). It would have been obvious to one of ordinary skill in the art to have the groove base be substantially flat and run in a meandering or wavy manner along and between the projecting elements as taught by Maiocchi and/or Saguchi in the tire of Tomita as a known groove configuration with the predictable result of having a functional circumferential groove with projecting elements. Given the configuration of Tomita, such a combined configuration would have the claimed groove base portions (circumferential portions) and connecting portions (axial portions). Tomita does not specifically disclose using two different circumferential lengths of the elements. Ramcke teaches that the elements are provided in at least two circumferential lengths and follow one another according to a specific sequence over a circumference of the circumferential groove (column 2, line 27 – column 12, line 66; figures 1-8; claims 17-18). It would have been obvious to one of ordinary skill in the art to use a pitch sequence as taught by Ramcke in the tire of Tomita (combined) in order to reduce resonance peaks (see Ramcke at column 9, lines 3-9). Tomita does not specifically disclose that the transitions between the oblique face and the substantially triangular faces are rounded. Buchinger-Barnstorf teaches that the projecting elements can be optimally rounded (paragraph [0027]; figures 5 and 7). It would have been obvious to one of ordinary skill in the art to round the transitions as taught by Buchinger-Barnstorf in the tire of Tomita (combined) in order to improve the durability of the profile (see Buchinger-Barnstorf at paragraph [0027]).
Regarding claim 17, Tomita teaches a specific embodiment where the oblique faces run at an angle of 43 degrees to the radial direction (paragraph [0074]; figures 2b-2c).
Regarding claim 18, Tomita teaches that the elements comprise oblique faces which are planar faces (paragraph [0074]; figures 3a-3c and figure 4b).
Regarding claim 20, Tomita does not specifically disclose that the oblique faces begin at a bordering edge. Ramcke teaches that the oblique faces begin at a bordering edge (column 11, line 6 – column 12, line 59; figures 6-7). Buchinger-Barnstorf teaches that the oblique faces begin at a bordering edge (paragraphs [0024]-[0027]; figures 5-7). It would have been obvious to one of ordinary skill in the art to begin the oblique faces at a bordering edge as is taught by Ramcke and/or Buchinger-Barnstorf in the tire of Tomita (combined) as a known location to begin the oblique faces with the predictable result of having a functional tire.
Regarding claim 23, Tomita teaches that the connecting portions run at least in the axial direction (figure 3a).
Regarding claim 24, Tomita does not specifically disclose that the connecting portions are inclined in either the same or opposite sense with respect to the axial direction. Buchinger-Barnstorf teaches that the connecting portions are inclined in alternating opposite senses in relation to the axial direction (figure 5). It would have been obvious to one of ordinary skill in the art to alternate the connecting portions with respect to the axial direction as is taught by Buchinger-Barnstorf in the tire of Tomita (combined) as a known configuration of connecting portions of projecting elements with the predictable result of having a functional tire.
Regarding claims 25-26, Tomita does not specifically disclose rounded corner portions. Buchinger-Barnstorf teaches rounded corner portions with an angle alpha3 of between 30 and 80 degrees (paragraph [0025]; figure 5), the angle of the rounded corner being equal to 180 degrees – 2 * alpha3, resulting in an angle range of 20-120 degrees, overlapping the claimed ranges. It would have been obvious to one of ordinary skill in the art to use an angle for the rounded corner portions as is taught by Buchinger-Barnstorf in the tire of Tomita (combined) as a known configuration of rounded corner portions with the predictable result of having a functional tire.
Regarding claims 27-29 and 31, as is set out above, Ramcke teaches pitching arrangements of projecting elements in a tire (column 2, line 27 – column 12, line 66; figures 1-8; claims 17-18), and it would have been obvious to one of ordinary skill in the art to use a pitch sequence as taught by Ramcke in the tire of Tomita (combined) in order to reduce resonance peaks (see Ramcke at column 9, lines 3-9). 
Regarding claim 27, Ramcke teaches that in a manner known per se, the pitch and thus the wavelength should vary according to a pitch sequence over the circumference of the tire in order to reduce resonance peaks, with a specific embodiment comprised of three different pitches of different lengths (column 9, lines 2-9). It is noted that the language “up to five different circumferential lengths” is inclusive and allows for configurations of two, three, four, or five circumferential lengths. Regarding claim 28, Ramcke teaches a specific embodiment where the longest pitch length is 22% longer than the smallest pitch length (column 9, lines 22-26), falling within the claimed range. Regarding claim 29, Ramcke teaches a preferred number of pitches of 60 to 110 (column 6, lines 54-63) and that the greatest wavelength is either at most 1/3 and at least 1/7 of a length of a surface contact area of the tire under normal load, or at most 1/5 and at least 1/9 of the length of the surface contact area of the tire under normal load (column 6, lines 1-14), therefore for a pneumatic tire with a conventional overall circumferential length, these teachings result in an overlapping range of smallest circumferential length values, accordingly it would have been obvious to one of ordinary skill in the art at the time of the invention to use a smallest of the up to five circumferential lengths from 6 mm to 16 mm. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding claim 31, Ramcke teaches that the number and size of the up to five different circumferential lengths of the elements and their sequence corresponds to those or that of a pitch sequence of profile positives in the tread (column 9, lines 3-9; figure 1).
	Regarding claim 32, Tomita does not specifically disclose that the triangular side faces are sloped. Buchinger-Barnstorf (figures 1-2) and Saguchi (figure 2) each disclose using sloped triangular side faces. It would have been obvious to one of ordinary skill in the art to use sloped triangular side faces as taught by Buchinger-Barnstorf and/or Saguchi in the tire of Tomita as a known configuration of a side face in a projecting element in a groove with the predictable result of having a functional side face of a projection in a groove.

Response to Arguments
Applicant's amendments and arguments filed June 16, 2022 have been fully considered but they are not persuasive.
Applicant argues that Maiocchi does not teach a meandering groove base. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Firstly, it is noted that Maiocchi is an optional reference, and Saguchi is cited to teach the same feature as well, and no arguments are made that Tomita or Saguchi do not teach a meandering or wavy manner. Regardless, with respect to Maiocchi, a zigzag course is taken to fall within the broadest reasonable interpretation of “meandering”, because zigzag is a synonym for meandering when describing moving side to side. Additionally, the combination of Tomita in view of Maiocchi and/or Saguchi teaches a meandering groove base, because Maiocchi and Saguchi each teach using a flat groove base at the bottom of the groove, and using such a flat groove base in the tire of Tomita as configured in figure 3 has the groove base extending repeatedly circumferentially and laterally in a meandering pattern.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	September 22, 2022

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749